       Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 1 of 7


K
A
t
orn
  e
   e
   y
     nne
    s &C
       oun
         sel
           orsa
               d
              tLwY
                a

  V
  ia F
     edEx D
          elivery



  A
  ugu
    st3
      ,2020
                                                                                      QLARANT
  Q
  larantI
        nteg
           rity S
                olu
                  tions,LLC
                                                                                       !
                                                                                       A
                                                                                       UG 052
                                                                                            0
                                                                                            20
  ATTN: Rebutta
              land Suspens
                         ion D
                             epa
                               rtmen
                                   t
  1
  4643 Dal
         lasP a
              rkway, Su
                      ite 4
                          00
  Da
   llas
      , TX 75254

         RE
          :      S
                 uspension of Medicare Payments
                 P
                 rovide
                      r Med icare ID Number: AMB 1 342
                 P
                 rovide
                      r NPI: 1 93247 1075
                 R
                 ecord Iden
                          tifie
                              r: P SP-200617-00004

  D
  earS
     i
     ror Madam
             :

         Ourfirm r epresen tsA  cute C are Ambu lance S  erv ices,L  LC ( h
                                                                          ereinafter" Acu te C a
                                                                                               re" )
                                                                                                   ,a
  Medicare ambu lance s upp l
                            ie rl ocated in Mercede s,T  exa s. T he city isknown a  st h
                                                                                        eQ  ueen o fthe
  R
  io G rande V a
               lley i ns outh-Texas . We h  ave b een retained t  or e
                                                                     spond t ot heJuly 2 4
                                                                                         ,2  020
  Not
    ice ofS uspen sion o f Med icare P aymen ts
                                              . Ac   opy i  se nclosed. We a  l
                                                                              so enclo se an
  Appointmento  fR ep resentative. T  hisistop r
                                               e sent ar  ebu ttalp ur
                                                                     suan tt o4 2C.F .R. §405 .374 to
  t
  hes uspens
           ion o  f Medica re p aymen  t
                                       s. A sexp lained b  elow ,w  ere questthat HHS t  empo rarily
  r
  esc
    ind t hepaymen   tsuspen sion d u r
                                      ing the COV  ID -19 n  ationale  mergency ( o
                                                                                  ru  n
                                                                                      til ah earing is
  p
  rovided toc hallenge t hes uspen sion )
                                        . D ue tot hee xigen  tc i
                                                                 rcum  stancesc aused b yt he COV I  D
                                                                                                     -
  1
  9p andem ic,w  ew illb ef orced t of i
                                       le alawsuiti nf ede ra ld i
                                                                 strictc our
                                                                           ta ssert
                                                                                  ing ac  ol
                                                                                           lateral
  c
  onstitut
         ionalc laim a nd s e
                            ek ing i n
                                     jun ct
                                          ive and d eclara to ry re
                                                                  lief o nFriday,A  ugu s
                                                                                        t7 ,2 020.
  How ever,wea  rep resen t
                          ing o  u
                                 rr e but
                                        talinh ope o fo b tain ing a na micable re
                                                                                 solu t
                                                                                      ion a nd y our
  a
  greemen ttot empo  rar
                       i ly rescind t hesuspension d u r
                                                       ing t   he COV ID -19 nationale  mergency ( or
  u
  nti
    l ah ear
           ing i sp rovided t oc hallenge thes uspen sion ).

                                      B
                                      ackground I
                                                nforma
                                                     tion

         O nJuly 24,2  020
                         , CMS i   s
                                   sued i t
                                          s Notice ofS  uspen sion of Medicare Payments. T he
  s
  uspension to ok e fecto nJuly 2 2,2 020. T he act
                                                  ion w   asb roughtu nder42C .F.R. §405.371(a )
                                                                                               (2)
  a
  nd al
      lege s a" cr
                 ed ible al
                          legation o ffraud." CMS b   a sed itsdecision tosuspend upon itsbelief
  t
  hea mbu lance supp lierhad failed tod escribe benefic iaries' symptom satt hetime oftransport
  a
  nd tha
       ta  ny otherm  eanso ft r
                               an sportat
                                        ion w  ould b
                                                    ec   ontraindicated. The li
                                                                              stofsamp le cla
                                                                                            im s
  ofe
    red a se v
             idence i  nd
                        icates as ingle inc
                                          iden tw here ap   a
                                                            tient's tr
                                                                     anspor
                                                                          tation c
                                                                                 la
                                                                                  im w  asd enied
  d
  ue tod efic
            ien td ocumen tation.A  s aresult,all Med ica re paymen tso wed tothesupp l
                                                                                      ie rare
  b
  eing withheld p ending r e
                           solution o ftheo  ngoing in vestigation.

        The i
            mpactofth
                    e Medica
                           re paymentsuspension th
                                                 rea
                                                   tensthevery v
                                                               iabi
                                                                  lity ofA cu
                                                                            te
  C
  are
    .T he ambu
             lance s
                   uppl
                      ierder
                           ivesinexces
                                     so f9 0% o fit
                                                  srevenue
                                                         sfrom tran
                                                                  spor t
                                                                       ing si
                                                                            ck
  a
  nd e
     lde
       rly Medica
                re p
                   at
                    ients
                        . Obvious
                                ly,ifth
                                      ea  mbulance c
                                                   ompany isno
                                                             tp aid fo
                                                                     rt he
                                                                         se



  1
  I Page

               1
               2222 M
                    er
                     itD
                       r
                       ive
                         , S
                           u
                           ite 1
                               750 •D
                                    a
                                    llas
                                       ,Te
                                         xas 7
                                             525
                                               1 .p
                                                  h
                                                  . 2
                                                    14
                                                     .445
                                                        .0740 •t
                                                               x
                                                               .972
                                                                  .66
                                                                    1.9320
                                         m
                                         arkkennedy
                                                  law
                                                    .com
    Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 2 of 7



s
e
rvice
    s,itcanno
            tp ay i
                  t
                  semp
                     loyee
                         s,t
                           hem ed
                                icsand d
                                       r
                                       ive
                                         rsf
                                           orth
                                              ese v
                                                  ery n
                                                      eedy p
                                                           a
                                                           tien
                                                              ts.
C
onsequen
       tly,Acut
              eC arew
                    il
                     lsoon b
                           efo
                             rced t
                                  oshu
                                     tdown a
                                           nd f
                                              i
                                              lebankrup
                                                      tcy
                                                        .

        I
        ndeed,t hes uspension a
                              ct
                               ion could notc om eat aw orse time. PresidentD  onald Trump
d
eclared an ationale  mergency ove
                                rt he COV ID- 19 ou
                                                  tb reak on Ma rch 13
                                                                     ,2  020. T hes u
                                                                                    rg ein
c
onfi
   rm  ed coronav irusc asesisoverwh e
                                     lming s outh-Texa s
                                                       . T heR io Grande V  a
                                                                            lley's re
                                                                                    sident
                                                                                         s
a
repa r
     ticularly vuln erable t
                           o COV ID-19 with m ore t
                                                  han 90% b eing Latinx and h aving one ofth
                                                                                           e
h
ighestp ove r
            ty r a
                 tesi nt heSt
                            ate
                              . C hronich ea
                                           lth conditionsa bound. F ore xamp le,t h
                                                                                  er a
                                                                                     teo f
d
iabetesi str
           i ple t
                 hato ft hena
                            tionalaverage. Also ,itisc h
                                                       ronically underfund ed and
u
nderserv ed. R ecently,T exasG overnorA bbotts entN avy te
                                                         am  stoa s
                                                                  sistt hea r
                                                                            ea's hard-hi
                                                                                       t
h
ospitalsi ndea l
               ing w ith th
                          e COV ID-19 outbreak. A nd thepandem  ic i
                                                                   sh aving ac ascading
efec
   to  na nc
           illary supp l
                       iersand prac
                                  tit
                                    ionersa sw  e
                                                ll
                                                 . T hep r
                                                         ob lem i sexacerbated b yH urr
                                                                                      icane
Hanna str
        iking t hes outh-Texascoasto nJuly 25
                                            ,2  020
                                                  .

       I
       fA cuteC  areisfor
                        ced tocl
                               ose
                                 ,t hea mbulance company 's pa
                                                             tient
                                                                 sw il
                                                                     lh  ave t
                                                                             oo b
                                                                                tain
t
heire mergency a nd sch
                      eduled med
                               icaltran
                                      spo r
                                          tation serv
                                                    icese l
                                                          sewh er
                                                                e. D oing sodur
                                                                              ing the
COV ID-19 o u
            tb reak isanuncer
                            tain
                               ty. Infact
                                        ,a mbu lance companiesi nRio Grande Val
                                                                              l ey ar
                                                                                    e
n
ow i ncris
         isd uet  othepandemic
                             . H ospi
                                    tal
                                      sa rei n" d
                                                ivert
                                                    "s t
                                                       atus. Ambu lancesa rebe
                                                                             ing f o
                                                                                   rced
t
ow  a
    itinh ospi
             ta lp a
                   rking lo
                          tsfo
                             ra slong a
                                      s1 2h oursf o
                                                  rb edst obecome available f
                                                                            orthei
                                                                                 r
p
atients
      . Ambu  lance str
                      iketeamsareb e
                                   ing deployed b ytheState totheRio G r
                                                                       ande Valley to
h
elp thel o
         cala  mbulance c
                        ompaniesdealw i
                                      th thec oronaviruspandem ic
                                                                .

                                   I
                                   s
                                   sue
                                     s &C
                                        ont
                                          ent
                                            ion
                                              s

     Atis
        sueisHHS's i
                   mproperuse o
                              fsu
                                spension unde
                                            r4 2C
                                                .F.R. §
                                                      405
                                                        .371(a)
                                                              (2). Aside
f
r
om th
    es u
       spens
           ion b
               eing e
                    s
                    sentia
                         lly ad
                              ocumentat
                                      ion is
                                           sue
                                             ,w econ
                                                   tend t
                                                        ha
                                                         t HHS's us
                                                                  eo  f
s
u
spens
    ion int
          hemids
               to fth
                    en a
                       tiona
                           l COVID-19 e me
                                         rgency i
                                                simp
                                                   roperfo
                                                         rt h
                                                            ef o
                                                               llowing
r
e
ason
   s:

       1
       . P
         aym ents u
                  spension i
                           simproperinthem idstofthe COVID-19 o
                                                              utb
                                                                reak because i
                                                                             t
         t
         h
         reaten sthevi
                     abil
                        ity o
                            fA cuteC a
                                     rea nd j
                                            eopa
                                               rdizesthehea
                                                          lth a
                                                              nd s
                                                                 afe
                                                                   ty ofit
                                                                         s
         p
         a
         tient s
               . Atthi
                     st ime
                          ,a mbulance c
                                      ompan iesar
                                                ec r
                                                   it
                                                    icaldur
                                                          ing t
                                                              heongoing COV ID-
         1
         9o utbreak b
                    ecause a
                           na mbulance may betheonly modeoftr
                                                            anspor
                                                                 tat
                                                                   ion tha
                                                                         t
         p
         a
         tient shavetoa c
                        cesshospi
                                talsaswella soth
                                               erh ea
                                                    lthca
                                                        reprov
                                                             idersand
         p
         r
         actitioner
                  s.

       2
       . I
         mpo r
             tant
                ly,Federalregulat
                                ion sp rovidet hat CMS m ay fi
                                                             nd good cause e
                                                                           xist
                                                                              sn otto
         s
         uspend aprov
                    ide rorsupplier
                                  's Med  icarep aymentso ve
                                                           rc redib
                                                                  le alegat
                                                                          ionso ffr
                                                                                  aud
         whereitisd
                  etermined tha
                              tb eneficiary a c
                                              cesst oit
                                                      emso rs e
                                                              rvicesw ould b
                                                                           es o
         j
         e
         opa rd
              ized by apaymen tsuspen sion,i nw hole o
                                                     ri npar
                                                           t,ast ocause adangertol i
                                                                                   fe
         o
         rh ea
             lth
               . 42C .F.R. §
                           405.371(b) (1)(
                                         ii). Itisac l
                                                     earabuse ofd i
                                                                  scre
                                                                     tion fo
                                                                           r CMS t o
         n
         otf i
             nd t
                hatgood cau
                          se e x
                               istsh ere w hen itwil
                                                   lf o
                                                      rce Acute Care ou
                                                                      to fbusines
                                                                                s
         d
         uring t
               he COV ID-19 pandemic a nd s u
                                            rge ofc onf
                                                      irmed coronavir
                                                                    u scasest h
                                                                              atare
         o
         verwhelming Rio Grande V a
                                  lley a mbu lance companies
                                                           .

       3
       . A
         cuteC a
               re h
                  as acons
                         titu
                            tionalrigh
                                     ti np
                                         ayment
                                              sf o
                                                 rserv
                                                     ice
                                                       sr e
                                                          nd e
                                                             r ed a
                                                                  nd n
                                                                     ow
         i
         n
         defin
             ite
               ly s
                  uspended
                         . HHS v iolat
                                     esD ueP
                                           rocessoflaw b
                                                       yimpo s
                                                             ing theac
                                                                     tion
         d
         ur
          ing th
               e COVID-19 e mergen
                                 cy withou
                                         tex
                                           tending t
                                                   oth
                                                     ea mbulance s
                                                                 uppl
                                                                    iernot
                                                                         ice


2
1 P
  age
     Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 3 of 7



           a
           nd arigh
                  tt o ah
                        ea r
                           ing tocontes
                                      tt h
                                         eM ed icare paym entsuspension
                                                                      .T  her
                                                                            ei  sahigh
           r
           i
           sk tha
                tA cute Ca
                         r ewillbee r
                                    roneously deprived ofi t
                                                           sprope
                                                                rty int
                                                                      erestin Med icare
           p
           aym entsithasearned fo
                                rs e
                                   rvicesrendered and indefin
                                                            ite
                                                              ly withheld bys uspension,
           p
           ursuantto4 2C.F
                         .R . §405
                                 .371(a)(2
                                         ),becau se th
                                                     es  uppl
                                                            ierisnote nt
                                                                       it
                                                                        led u nderth e
           a
           vai
             lable p
                   rocesst onot
                              ice and anoppor
                                            tun ity fo
                                                     rh earing t
                                                               odispute and contes
                                                                                 tt he
           s
           uspens
                ion,a nd t
                         hereisa b
                                 solute
                                      ly noestablished timef r
                                                             ame forr e
                                                                      solving the
           i
           nves
              tigat
                  ion ofthec l
                             aim sunder
                                      lying i
                                            t
                                            si  mposit
                                                     ion.

       4
       . P
         atientsatA cuteC  areh ave ac onst
                                          itutionalr ighttoa cces
                                                                ss  a
                                                                    feand re
                                                                           liab
                                                                              le services
         u
         nde rthefederal Med i careprog ram. HHS v  iolatest h
                                                             ep at
                                                                 ients'righ
                                                                          tt oaccesss uch
         h
         ealthcare b
                   yi  mposing t hesusp ension during t h
                                                        ec oronaviruspandemic. S i
                                                                                 nce
         P
         residentD onald T rump d ec
                                   la red an at
                                              iona le  mergency,the COV ID-19 outbreak is
         o
         ve rwhelming s ou
                         th -T exash o
                                     sp ita
                                          l s
                                            . A nd i tishaving acascading efectona n c
                                                                                     il
                                                                                      lary
         s
         upp l
             iersand pra c
                         titionersasw  ell,likeA cuteC  are
                                                          . T heg overnment
                                                                          's il
                                                                              -adv ised
         s
         uspen s
               ion wil
                     le  s
                         sen tial
                                ly deprive thea  mbulance c ompany 's p
                                                                      at
                                                                       ient
                                                                          so ftheir
         c
         on s
            titu
               tionalrightt  oa c
                                cessh ealthcare.

                                          C
                                          onc
                                            lus
                                              ion

        F
        o rthese r
                 eason s,w ep  r
                               esentt h
                                      i srebut
                                             talt ot he Med icare paym ents uspen s
                                                                                  ion.
C
rit
  i cal
      ly,t heD  ue Processv iolat
                                ionsa  nd ul
                                           tra vi
                                                r e
                                                  sa ction so f HHS t h
                                                                      reaten t hevery viability
o
ft hea  mbulance supp l
                      ier. I tal
                               so je
                                   opa rdizest h
                                               eh  eal
                                                     th and s afe
                                                                ty o fthesupp lier
                                                                                 's pat
                                                                                      ien tsa  s
w
ella  sdeprivest hem o fth e
                           irc onst
                                  itutionalr i
                                             ghtt oa ccessh ealthcare. Acco rdingly,w er  e
                                                                                          que  s
                                                                                               t
t
hat HHS i  mm edia
                 t e
                   ly t empo rar
                               ily re
                                    scind the Med icar ep aym ents uspension a nd pla
                                                                                    ce A cu te
C
arei  np aymen tstatusd uring the COV  ID-19 n a
                                               tiona le merg ency (oru n
                                                                       ti
                                                                        l ah  ear
                                                                                ing i sm ade
a
vai
  lab le toc hal
               lenge t hes uspension)
                                    . I ndeed,4 2C  .F
                                                     .R . §405.37 1(b)(
                                                                      ii)con temp latest ha
                                                                                          t
s
uspen sion should n otbei  mposed und ert h
                                          ese ci
                                               r cum stances. D ue tot h
                                                                       ee xigen tc i
                                                                                   rcum stan ces
c
aused b yt he COV ID -19 p and emic,w ew illbef il
                                                 ing al aw suitinf edera
                                                                       ld is
                                                                           t r
                                                                             ic tcourta s
                                                                                        se rting
o
urc  l
     ient's c
            ollate
                 ra lcon s
                         titutionaland s t
                                         atutory claim sand s eeking in
                                                                      junctiv ea nd dec
                                                                                      la rato ry
r
e
lief o nF r
          iday ,A ugu s
                      t7 ,2 020. A gain,w ea rep resenting rebuttalt othesuspen sion inh ope o f
o
btaining a na  m
               icable resolution and youra greemen  tt otempo rar
                                                                ily resc
                                                                       ind t hes uspension.

     P
     l
     ease c
          on
           tac
             tm yo
                 ff
                  ice immedia
                            tely s
                                 oth
                                   atw
                                     ecan a
                                          micab
                                              ly r
                                                 e
                                                 solve t
                                                       h
                                                       ism
                                                         att
                                                           er. We
l
o
ok f
   o
   rw a
      rd t
         oyourpr
               omp
                 tr e
                    sponse
                         .

S
in
 cer
   ely
     ,




Ma
 rk S
    .Kenn
        edy

E
nclo
   sur
     es

c
:      A
       cut
         eCa
           re Ambu
                 lan
                   ce S
                      erv
                        ice
                          s,L
                            LC




3
1 P
  age
        Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 4 of 7

                                                                     U
                                                                     nif
                                                                       ied P
                                                                           rog
                                                                             ram Integr
                                                                                      ity C
                                                                                          ont
                                                                                            rac
                                                                                              tor


 a
  C MS
 raor
    swan
       vmu
         ¢E sM mi um s
                     mv¢a
                                                                     S
                                                                     outh We
                                                                           stern J
                                                                                 u
                                                                                 risdic
                                                                                      tion (
                                                                                           UP
                                                                                            ICSW)




J
u
ly 2
   4
   ,2020

A
cuteC a
      re Ambu
            lance S
                  erv
                    ice
                      ,LLC
1
802 J
    ole
      igh S
          t
          .
Me
 rcedes
      , TX 7
           8570

R
e:     N
       otice o
             fS u
                spen sion o
                          f Medi
                               car ePaymen
                                         ts
       S
       upp l
           ier Medicare IDN umber(s
                                  ): AMB1342
       S
       upp l
           ier NPI
                 : 1932471075
       R
       ecord Ident
                 ifier
                     :P SP-200617-00004

D
earA
   cut
     eCa
       re Ambu
             lan
               ce S
                  erv
                    ice
                      ,LLC
                         :

T
he p u
     rpose oft h
               is le
                   t
                   ter i
                       ston  o
                             tif
                               y y ou o
                                      fo ur d
                                            e te
                                               rm inat
                                                     ion to su
                                                             spend your Medica
                                                                             re payment
                                                                                      s
p
ursuantto4 2 C.F
               .R. §405.371(a)
                             (2)
                               . T he s
                                      uspens
                                           ion o fy our Medica
                                                             rep ayment
                                                                      st ook efectonJu
                                                                                     ly
2
2, 2020 Prior not
                ice ofth
                       is suspens
                                ion w a
                                      s not provided, becau
                                                          se giv
                                                               ing pr
                                                                    ior not
                                                                          ice w ou
                                                                                 ld p
                                                                                    la
                                                                                     ce
a
ddit
   ional Medicar
               ef undsatri
                         sk and hinde
                                    ro urabi
                                           lity torecoverany det
                                                               ermined ov
                                                                        erpaym ent
                                                                                 .See 4
                                                                                      2
C
.F.R. §405.372(a
               )(3)
                  .

T
h edec ision t osu
                 spend y  ou r Medicare paymen  tsw  asm  ade b yt  h
                                                                    eC  entersf or Med icare & Med  icaid
S
ervice s( CMS  )through i t
                          sC  ent
                                ralO  ff
                                       ice. S ee 4 2C.F.R . §4  05.372 (a)(4) (
                                                                              ii
                                                                               i).T hiss uspen sion isb a
                                                                                                        sed
o
nc redible a legat
                 ion  so ffraud. CMS r egulation sd efinec red ible alega tion so ffraud asa na  legation
f
r
om a  ny s ource i
                 n c
                   lud ing,b utn o
                                 tl  i
                                     mit
                                       ed t o,f r
                                                aud h otlinec  omp laints,c laimsd ata m ining,p  a
                                                                                                  tterns
i
dent
   ified t hrough a udits
                        ,c ivi
                             lf a
                                lse claimsc  ases,a nd law e nf orcemen  ti nvest
                                                                                igation s
                                                                                        . A llega t
                                                                                                  ion sare
c
onside red t obec redible w hen th
                                 ey h avei ndicia ofr el
                                                       iab i
                                                           lity. S  ee4 2C .F.R . §4 05.370. T  h
                                                                                                i s
s
uspen sion m  ay l
                 astu ntilresolut
                                ion o fthei n ve
                                               stigation a sd efin ed unde r4 2C .F.R . §4 05
                                                                                            .370 a  nd m ay
b
ee xtended u  nderc  e
                     rtain ci
                            rcum stances. S ee 42C  .F.R. §4  05.372 (d)(3)(i)-(i
                                                                                i). S pecif
                                                                                          ica l
                                                                                              ly,t  h
                                                                                                    e
s
uspen sion o fy ou
                 r Med  icare paym entsi sba sed o n
                                                   ,b  u
                                                       tn  o
                                                           tl  imited to,i nformation t hatyou
m
i s
  rep resen ted se
                 r vicesb i
                          lled tot h
                                   e Med ica re program . Mo   rep  a
                                                                    rticularly, am ed icalreview o  fcla
                                                                                                       im s
s
ubm it
     t ed b yA cuteC  are Ambu lan ce Service,L  LC d etermined t   h
                                                                    at Med ica recove rag eg uidelinesw ere
n
otm  e
     ts  ince thed ocum  en
                          ta t
                             ion subm it
                                       ted t os ubstantiate thec  la
                                                                   im  sf a
                                                                          i
                                                                          l ed tod e
                                                                                   sc ribe theb eneficiar
                                                                                                        i e
                                                                                                          s'
s
ymp tom  sa tt h
               et ime o ftr
                          an sporta nd t
                                       hata  ny otherm  eanso  ft ranspo r
                                                                         tation w ould b ec ontraindicated.
Addit
    iona lly,b eneficiary interv
                               iew sc ondu cted s uppo r
                                                       ted th att hea  mbulance s ervic e
                                                                                        sw  ere n o
                                                                                                  t
war
  ran ted.




T
he f
   o
   llowing l
           i
           st of s
                 ample cl
                        aims p
                             rovide e
                                    viden
                                        ce o
                                           f o
                                             ur f
                                                i
                                                nding
                                                    s a
                                                      nd s
                                                         e
                                                         rve a
                                                             s ab
                                                                as
                                                                 is f
                                                                    o
                                                                    r t
                                                                      h
                                                                      e
d
e
term
   inat
      ion t
          osuspend y
                   our Medic
                           are p
                               ayment
                                    s:

        C
        laim C
             ontro
                 l               D
                                 ate
                                   (s)o
                                      fServ
                                          ice              Amount           B
                                                                            asi
                                                                              sfo
                                                                                rSe
                                                                                  lec
                                                                                    ted C
                                                                                        laim
       Number (CCN)                                          P
                                                             aid
       4
       52919
           176
             129030           0
                              6/24
                                 /20
                                   19-06
                                       /24
                                         /20
                                           19               1
                                                            35.42        B
                                                                         ene
                                                                           fic
                                                                             iary i
                                                                                  n
                                                                                  ter
                                                                                    view i
                                                                                         n
                                                                                         dic
                                                                                           ated t
                                                                                                h
                                                                                                is


  n
  la
   rant               i d   t
                            46t
                              ,J D
                                 allas P
                                       arkway
                                            . S
                                              uite 4
                                                   00 • D
                                                        allas
                                                            . T
                                                              e
                                                              xas 7
                                                                  525
                                                                    .1
                                                                     ,-16
                                                                        23        ^V
                                                                                   i
                                                                                   vvi
                                                                                     .Ola
                                                                                        tOn
                                                                                          t. mm
      Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 5 of 7

                                                              U
                                                              nif
                                                                ied P
                                                                    rog
                                                                      ram Integr
                                                                               ity C
                                                                                   ont
                                                                                     rac
                                                                                       tor

 c
 a
 H
  C MS
  rF
   ¢sr
     o
     ara
       r
       nca
         er an
             +
             mru
               ro gmaa
                                                              S
                                                              outh We
                                                                    stern J
                                                                          u
                                                                          risdic
                                                                               tion (
                                                                                    UP
                                                                                     ICSW)




                                                               t
                                                               h
                                                               isb en
                                                                    efic
                                                                       i a
                                                                         ry ha dthei
                                                                                   rc l
                                                                                      aim denied
                                                               a
                                                               spartof apostpaym entm edica
                                                                                          l
                                                               r
                                                               e
                                                               view beca u
                                                                         se therans  h
                                                                                     eet
                                                                                       st hat
                                                               f
                                                               a
                                                               iled t
                                                                    od ocum ent ad e
                                                                                   ta
                                                                                    iled ob
                                                                                          jective
                                                               d
                                                               e
                                                               sc r
                                                                  ipt
                                                                    ion of thepat
                                                                                i ent
                                                                                    'ss ymptom s
                                                               a
                                                               ndp hys
                                                                     icalf i
                                                                           ndingst osupport
                                                               m
                                                               eeting th
                                                                       eM  edica
                                                                               rer  e
                                                                                    quir
                                                                                       em entsfor
                                                               a
                                                               na mbulances erv
                                                                              ice
                                                                                .



T
his l
    i
    stisnotexhau
               s t
                 ive orcomple
                            te i
                               na ny s
                                     en
                                      se, a
                                          sth
                                            e in
                                               vest
                                                  iga
                                                    tion i
                                                         n
                                                         to th
                                                             is ma
                                                                 tte
                                                                   riscon
                                                                        tinu
                                                                           ing.
T
heinfo
     rmation i
             sprovided b
                       yw ay o
                             fexample i
                                      norde
                                          rtofu
                                              rnish y
                                                    ou w
                                                       ith a
                                                           dequa
                                                               te n
                                                                  ot
                                                                   ice o
                                                                       ftheba
                                                                            sis
f
o
rt h
   ep aymentsu
             spension n
                      ot
                       iced h
                            ere
                              in.

P
ursuantto4 2 C
             .F.R. §4 05
                       .372(b)(2)
                                ,y ou have t
                                           heri
                                              ghttos
                                                   ubmit arebu
                                                             tta
                                                               ls t
                                                                  atementi nwr
                                                                             it
                                                                              ing tous
i
n
dicating why you bel
                   ievet hesuspension s
                                      hould b
                                            eremoved
                                                   . We reques
                                                             tthaty ou s
                                                                       ubmitth
                                                                             isr e
                                                                                 but
                                                                                   tal
s
t
atem ent t
         ou s wi
               thin 15 days
                          . Y  ou shou
                                     ld inc
                                          lude wi
                                                th t
                                                   h
                                                   is st
                                                       atement a
                                                               ny evidence y
                                                                           ou be
                                                                               lieve i
                                                                                     s
p
er
 tinent t
        oy our reasons w hy t
                            he suspens
                                     ion shou
                                            ld be r
                                                  emoved. Y our r
                                                                ebutta
                                                                     l st
                                                                        atemen
                                                                             t and any
p
er
 tinentevidence should b
                       es en
                           tt o
                              :

                                Q
                                laran
                                    tIntegr
                                          ity Solut
                                                  ions
                                                     ,L  LC
                            A
                            ttn
                              :R ebut
                                    taland Suspension Depar
                                                          tmen
                                                             t
                                1
                                4643D a
                                      llasP a
                                            rkway ,Suit
                                                      e4 00
                                      D
                                      alla
                                         s, TX 7 5254

I
fyou subm i
          t arebut
                 tals t
                      atem ent,w ewil
                                    lr eview th
                                              ats t
                                                  atement( and any supporting docum entation)
a
long wi
      th otherm ate
                  rialsa s
                         sociated wi
                                   th thecase
                                            . B ased on acarefulr e
                                                                  view o ft h
                                                                            ei nfo
                                                                                 rma t
                                                                                     ion y ou
s
ubm i
    ta nd al o
             therrelevanti nformat
                                 ion known tou s,w ewil
                                                      ld etermin ew h ethe
                                                                         rt hes u
                                                                                spension s hou
                                                                                             ld
b
er emoved,m odifi
                ed,o rs hould rema
                                 in ine fectwithin 15dayso  fre
                                                              ceipto ft hecomp leterebuttal
p
ackage. H owever,thes uspen s
                            ion ofyourM  ed
                                          icaref und
                                                   sw il
                                                       lc  ont
                                                             inue w hile yourrebutta
                                                                                   lp ackage is
b
eing rev
       iew ed
            . T hereaf
                     ter,w  ewillnot
                                   ifyy ou inwrit
                                                ing ofourd etermination toc ont
                                                                              inu eorr emov e
t
hes u
    spension and prov
                    ide s pec
                            ific f
                                 ind
                                   ingso  nth
                                            ec ondit
                                                   ionsu pon w hich thes uspens
                                                                              ion m ay b e
c
ontinued orremoved,a sw  e
                         lla sane xp
                                   lanatory s
                                            tatemento fth
                                                        ed  et
                                                             erm ination. See 42C .F
                                                                                   .R. §
4
05.375(b)(2)
           . T h
               isd etermina t
                            ion isno
                                   ta dminist
                                            rative
                                                 ly appea
                                                        lab le
                                                             .S ee 4 2C .F
                                                                         .R . §405.375(c).


I
fthe su
      spen s
           ion i scontinued, w e wil
                                   l re vi
                                         ew a dd
                                               it
                                                ional evidence during t
                                                                      he s uspension period to
d
e
terminew  hetherc l
                  aim sarep ayable and/orw  he
                                             therano verpaymen texist
                                                                    sa nd
                                                                        , i fso,t h
                                                                                  ea  mounto f
t
h
e overpaymen t.See 42 C.F.R. §4 05.372(c )
                                         . We m  ayneed toc on
                                                             tacty ou wi
                                                                       th s pec
                                                                              ific requestsfor
f
u
rther in
       forma t
             ion. Y  ou wil
                          l b e inform ed ofd eve
                                                lopm ents and wi
                                                               ll b e p
                                                                      romp tly n o
                                                                                 tif
                                                                                   ied o f any
o
verpaym ent de
             termination. Claims w i
                                   ll continue t
                                               ob epr oces
                                                         sed during the s
                                                                        u spension period, and
y
ou wi
    llb en ot
            ified aboutbil
                         l/claim determ inat
                                           ions,inc
                                                  luding appealrightsregarding any bi
                                                                                    lls/cla
                                                                                          im s
t
ha
 ta r
    ed enied
           . T  h
                ep aymen ts uspens
                                 ion a pplie
                                           st oboth c
                                                    urrentand fu
                                                               turep aymen ts
                                                                            .



  Q
  l
  ara
    n6               A   1464
                            3   D
                                aitaSPa
                                      rkvay
                                          , S
                                            ui
                                             tPl a
                                                 s   •D
                                                      atlaS
                                                          , f WS 7
                                                                 5254
                                                                    .16
                                                                      23   • rmw
                                                                               .vla
                                                                                  rant
                                                                                     .ro
                                                                                       rrr
      Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 6 of 7

                                                                U
                                                                nif
                                                                  ied P
                                                                      rog
                                                                        ram Integr
                                                                                 ity C
                                                                                     ont
                                                                                       rac
                                                                                         tor

  C MS
  o
  E
  art
    asw
      amco
         iue¢an
              vnr
                cu oS
                    amoa
                                                                S
                                                                outh We
                                                                      stern J
                                                                            u
                                                                            risdic
                                                                                 tion (
                                                                                      UP
                                                                                       ICSW)




I
nt h
   e e ven
         t t h
             at a n ove rpaymen t i sdetermined and i tisd ete
                                                             rmined t h
                                                                      at arecoupmen t ofp aymen ts
u
nder4 2 C.F.R. §4 05.37  1(a)(
                             3) s hould bep u
                                            ti n
                                               to e fect, you wi
                                                               llreceive aseparate wr
                                                                                    itt
                                                                                      en n ot
                                                                                            ice of
t
h
ei ntent
       ion tor ecoup a nd ther e
                               ason s. Y  ou w
                                             il
                                              lb eg i
                                                    v en ano ppor
                                                                tunity f
                                                                       orre
                                                                          bu t
                                                                             tali naccord
                                                                                        ance w i
                                                                                               th
4
2 C.F.R. §4 05.374 from N   ov
                             itas Solut
                                      ions, I
                                            nc
                                             . Wh  en t h
                                                        ep aymen tsuspens
                                                                        ion ha sbeen remov ed,any
m
on ey withheld a s aresu l
                         to  fth
                               is a c
                                    tion sha
                                           llb efi
                                                 rstb ea  ppl
                                                            ied toreduce o
                                                                         re l
                                                                            im inate t
                                                                                     hedeterm in
                                                                                               ed
o
verpaymen ta nd then tor  educe any o t
                                      hero bl
                                            igat
                                               ion t o CMS o  rtotheU .S. D
                                                                          epa rtment ofH ealth and
H
um  an Serv
          icesi  nacco rdan ce with 42C .F.R. §405.372 (e). Intheabsen ce o
                                                                          f al ega
                                                                                 lr e
                                                                                    quirem entth a
                                                                                                 t
t
h
ee xc e
      ssb ep aid toano th erenti
                               ty,t  h
                                     ee xces
                                           sw il
                                               lb er eleased toyou
                                                                 .

S
hould y
      ou have a
              ny q
                 ues
                   tion
                      s, p
                         l
                         ease c
                              on
                               tac
                                 t C
                                   hri
                                     stina C
                                           ard
                                             ena
                                               s i
                                                 nwr
                                                   it
                                                    ing o
                                                        rvi
                                                          ate
                                                            lephon
                                                                 e a
                                                                   t972
                                                                      -
3
83-000
     ,E x
        t. 13
            160
              .

S
i
nce
  rely
     ,




S
.S co
    tt Ward,CFE, AHF
                   I
P
rogram Di
        r ec
           tor
Q
larantIn
       tegri
           ty So
               lut
                 ion
                   s,L
                     LC

c
:Cen
   ter
     sfo
       r Med
           ica
             re & Med
                    ica
                      id S
                         erv
                           ice
                             s




  Q
  l
  ara
    nt              • +    �
                           4643 Da
                                 ffasPa
                                      ihway
                                          , Sa
                                             ife4co   •D
                                                       allas
                                                           . T
                                                             exas )
                                                                  5J54
                                                                     -16i3   • www
                                                                                 .gfa
                                                                                    canf
                                                                                       .t aa
          Case 7:20-cv-00217 Document 15-2 Filed on 10/23/20 in TXSD Page 7 of 7
D
epaNnen
      tofHea
           l
           thandHum
                  an S
                     e
                     rvi
                       ces                                                         F
                                                                                   o
                                                                                   rm A
                                                                                      pp
                                                                                       roved O
                                                                                             MB N
                                                                                                o
                                                                                                .09384   0
C
ent
  ersfo
      rMed
         ica
           re 8M
               ed
                ica
                  idS
                    er
                     vices

                                A
                                ppo
                                  intmen
                                       tofR
                                          epresen
                                                tat
                                                  ive
 N
 ame o
     fPa
       rty                                          M
                                                    edicare N
                                                            umber(b
                                                                  enef
                                                                     ic
                                                                      iar
                                                                        yaspart
                                                                              y)o
                                                                                rNat
                                                                                   iona
                                                                                      l
                                                    P
                                                    r
                                                    oviderIden
                                                             ti
                                                              fie
                                                                r(p
                                                                  rov
                                                                    ide
                                                                      ro rs
                                                                          upp
                                                                            l
                                                                            ierasp
                                                                                 ar
                                                                                  ty)
A
cute C
     are Ambu
            lance S
                  erv
                    ice
                      , L
                        LC                              1
                                                        932471075
S
ec
 tion 1
      :Appo
          intmen
               tofR
                  epr
                    esen
                       tat
                         ive
T
ob  ec omp
         leted byt hep a
                       rty s eeking r ep
                                       resen
                                           t a
                                             tion (i.
                                                    e
                                                    .,theM edicarebenef
                                                                      iciary,theproviderorthesuppl
                                                                                                 ier)
                                                                                                    :
Ia
 ppointth
        isi n
            d
            ividual
                  . MNRKS.KENNEDY              _ toa c
                                                     tasm yr epre
                                                                senta
                                                                    t
                                                                    ivei nconnec
                                                                               tion_wi
                                                                                     thm ycla
                                                                                            im oras
                                                                                                  se_r
                                                                                                     te
                                                                                                      d
                                                                                                      _
r
i
ghtu nderTi
          t
          le X V
               I Ioft h
                      eS  oc
                           ialS  ecuri
                                     tyA c
                                         t( t
                                            heA c
                                                t)a nd r
                                                       e
                                                       lated prov
                                                                is
                                                                 ions o
                                                                      ft i
                                                                         tle X
                                                                             Ioft h
                                                                                  eA ct
                                                                                      . Iau
                                                                                          thor
                                                                                             ize t
                                                                                                 h
                                                                                                 is
i
n
d
iv idualtomake a ny r
                    eques t
                          ;t  opresento rtoel
                                            i
                                            ci
                                             te v
                                                idenc e
                                                      ;t oobta
                                                             in appea
                                                                    lsi n
                                                                        format
                                                                             ion;a nd t
                                                                                      orece
                                                                                          ive anynot
                                                                                                   ice i
                                                                                                       n
c
onnection w
          i
          th m yc l
                  a
                  im,a  ppeal,g r
                                i evance orre
                                            questw hol
                                                     ly i
                                                        nm ys t
                                                              ead. Iu
                                                                    nderstand t
                                                                              ha
                                                                               tp ersonalmedica
                                                                                              li n
                                                                                                 f
                                                                                                 ormat
                                                                                                     ion
r
e
lated tomyr eques , ba  ed isclosed t oth
                                        er e
                                           present
                                                 at
                                                  ive ind
                                                        icated be
                                                                low.
 S
 i
 gna
   tur
     eofP
        an ,S
            e K
              i
              n          a   e
                             n
                             ta
                              tio
                                n                                             D
                                                                              a
                                                                              te
                                                                             0
                                                                             7/31/20
 S
 t
 ree
   tAd
     dre
       ss                                                                    Phone Numbe
                                                                                       r(w
                                                                                         ith A
                                                                                             rea C
                                                                                                 ode
                                                                                                   )
1
802 JOLE
       IG .
          DR                                                                 9
                                                                             56-968-7999
 c
 i
 ty                                                      S
                                                         tate                Z
                                                                             ip C
                                                                                ode
MERCEDES                                                TEXAS                7
                                                                             8570
 E
 ma
  ilA
    dd
     res
       s(o
         p
         tiona
             l)ACUTECAREAMBULANCE
                                t'
                                 a)
                                  .YAHOO
                                       .COM
S
ec
 tion 2
      :Accep
           tance o
                 fAppo
                     intmen
                          t
T
ob ec omp leted b  ytherep
                         resen ta
                                tive:
1MARKS
     .KENNEDY                 ,he
                                r eby a
                                      cceptth
                                            ea bove a
                                                    ppo
                                                      intment. Ic
                                                                e
                                                                rt
                                                                 if
                                                                  yt h
                                                                     atI h
                                                                         ave no
                                                                              tb een d
                                                                                     i
                                                                                     squa
                                                                                        l
                                                                                        if
                                                                                         ied
                                                                                           ,
s
uspended,o rp rohibi
                   ted fr
                        om p
                           racticeb e
                                    foret h
                                          eD epa
                                               rtmentofHealt
                                                           ha ndHuman Serv
                                                                         ices(HHS);tha
                                                                                     t Iamno
                                                                                           t
                                                                                           ,a  sa
c
u
rrento rfo
         rme  re  mp
                   loyee oft
                           heU  n
                                ited S
                                     tates
                                         ,d i
                                            squa
                                               lif
                                                 ied f
                                                     r
                                                     om ac
                                                         ting ast
                                                                hepart
                                                                     y's r
                                                                         e
                                                                         presenta
                                                                                t
                                                                                ive;andtha
                                                                                         tI r
                                                                                            ecogn
                                                                                                ize
t
h
ata nyf e
        em  ay b es ub
                     jecttore
                            view a ndap p
                                        rovalbyt h
                                                 eSecre
                                                      tar
                                                        y,
Iam a/an A  TTORNEY

                (
                Profe
                    ssiona
                         lsta
                            t us o fr
                                    e
                                    lat
                                      ionship �thepar
                                                    ty
                                                     ,e .
                                                        g
                                                        .a  t
                                                            orney
                                                                ,rel
                                                                   at
                                                                    ive,et
                                                                         c.
                                                                          )
 S
 i
 gna
   tur
     eofR
        ep
         res
           enta
              t
              ive                                                          D
                                                                           ate
                                                                           0
                                                                           7
                                                                           /31/2
                                                                               0
S
t
ree
  tAd
    dres
       s         U                                                         P
                                                                           hone Numbe
                                                                                    r(w
                                                                                      i
                                                                                      thA
                                                                                        r
                                                                                        ea C
                                                                                           ode
                                                                                             )
1
7
P99 M
    ERIT D
         RIVE
            ,SU
              ITE 1
                  750                                                      2
                                                                           14
                                                                            -445-0740
C
i
ty                                                     S
                                                       t
                                                       at
                                                        e                  Z
                                                                           i
                                                                           pC ode
DALLAS                                                TX                    7
                                                                            5251
 E
 ma
  ilA
    dd
     res
       s(o
         p
         tio
           nal
             ) MARKSKENNEDYLAW @
                               .MSN
                                  .COM
S
ec
 tion 3:W
        aive
           rofF
              eef
                o
                rRep
                   resen
                       tat
                         ion
I
n
struc
    tions:This s
               ect
                 ion mustbec omple
                                 ted ifth
                                        er epr
                                             esenta
                                                  tive isr
                                                         equ
                                                           ired t
                                                                o
                                                                ,orchooses to
                                                                            ,waive t
                                                                                   h
                                                                                   eirfeefor
r
e
presentat
        ion.(No
              te th
                  atpr
                     ovider
                          so rsu
                               ppl
                                 ierstha
                                       ta rerep
                                              resen
                                                  ting abe
                                                         nef
                                                           ic
                                                            iar
                                                              ya n
                                                                 dfu
                                                                   rnished t
                                                                           heit
                                                                              ems o
                                                                                  rserv
                                                                                      ices
m
ay no
    tc ha
        rge afe
              ef o
                 rrep
                    resenta
                          tion a
                               ndm us
                                    tc omplete t
                                               h
                                               issect
                                                    ion
                                                      .)
Iw
 a
 ive myr i
         gh
          tt oc
              harge a
                    ndc o
                        l
                        lect af
                              eefo
                                 rr e
                                    present
                                          ing                         be
                                                                       fore t
                                                                            h
                                                                            eSecre
                                                                                 tar
                                                                                   yo fH HS
                                                                                          .
 S
 i
 gnat
    ure                                                               D
                                                                      a
                                                                      te


S
ec
 tion 4
      :Wa
        ive
          rofP
             aymen
                 tfo
                   rIt
                     ems o
                         rSe
                           rvice
                               satI
                                  s
                                  sue
I
n
structions:Providers o
                     rs uppl
                           ierss erv
                                   ing as ar
                                           epresen tat
                                                     ive fo
                                                          r ab enefic
                                                                    ia ry towhom they p
                                                                                      rov
                                                                                        ided i t
                                                                                               ems o
                                                                                                   r
s
e
rvices m ustc omplete t
                      h
                      is sect
                            ion i ft
                                   heappealin
                                            vo lves aq uest
                                                          ion o fli
                                                                  abi
                                                                    li
                                                                     t yu ndersec
                                                                                tion 18
                                                                                      79(a)
                                                                                          (2)o ftheAct
                                                                                                     .
(
S
e c
  tion 1879
          (a)(2)genera
                     l
                     ly addressesw he
                                    ther apr
                                           ov
                                            ide r/
                                                 supplierorb e
                                                             ne f
                                                                ic
                                                                 iaryd  i
                                                                        dn o
                                                                           tknow,orcou
                                                                                     ld no
                                                                                         tr easonab
                                                                                                  ly b
                                                                                                     e
e
xpected tok
          now ,tha
                 tt h
                    ei t
                       emso rserv
                                icesatisue would notb ecovered byM edicare.
                                                                          )I  w
                                                                              a
                                                                              ive myri
                                                                                     ghttoco
                                                                                           llectpaymen
                                                                                                     t
f
r
om t h
     eb enef
           ic
            iaryf o
                  rtheit
                       ems ors er
                                vicesatisue i
                                            nt h
                                               isa ppealifadeterminat
                                                                    ion o fli
                                                                            a
                                                                            bi
                                                                             li
                                                                              tyunder§1879
                                                                                         (a)(2)oftheAc
                                                                                                     t
i
sa
 ti
  su
   e.
 S
 i
 gna
   tur
     e                                                                       D
                                                                             a
                                                                             te
